


Exhibit 10.1


 
March 31, 2016
 



Hilla Sferruzza


Dear Hilla:


Meritage Homes Corporation (the “Company”) is pleased to offer you the position
of Executive Vice President and Chief Financial Officer effective as of April 1,
2016. In this new positon, you will report to the Chief Executive Officer and
shall perform such duties as are associated with that position and as directed
by the Chief Executive Officer. The Executive Compensation Committee (the
“Committee”) has approved the following terms for your employment:
1.    Base Salary: You will be paid a base salary (“Base Salary”) at the annual
rate of $425,000 per year. The Committee may adjust your Base Salary from time
to time, provided that the Base Salary (as previously increased, if applicable)
may not be reduced without your consent. The Base Salary will be payable in
accordance with the payroll practices of the Company in effect from time to
time, but not less frequently than monthly.
2.    Incentive Compensation: You are currently eligible to receive a
discretionary bonus for 2016 with respect to your pre-March 31, 2016 position as
Chief Accounting Officer, the parameters of which are the same as used for
previous years (the “Prior Bonus Program”). You will for 2016 still be eligible
for a bonus as calculated under the Prior Bonus Program, except that the total
bonus you will be entitled to under the Prior Bonus Program will be the
appropriate annual bonus as determined by the Company’s CEO and/or the Committee
multiplied by 25% (to reflect the pro rata portion of that bonus applicable for
the first quarter of the year). In addition, subject to your acceptance of this
letter, the Committee has awarded you a bonus under the Meritage Homes
Corporation Executive Management Incentive Plan (including any successor plan,
the “Incentive Plan”) for the performance period beginning January 1, 2016 and
ending December 31, 2016 (the “2016 Performance Period”). Your Target Bonus
under the Incentive Plan is $425,000 for the 2016 Performance Period. The actual
bonus payable to you for the 2016 Performance Period, if any, shall be an amount
ranging from 0% to 200% of the Target Bonus, contingent on the achievement of
the performance goals established by the Committee and which have previously
been provided to you. The Threshold Bonus is 25% of the Target Bonus. For 2016
only, the actual bonus you will be entitled to is the bonus as calculated under
the Incentive Plan (based on the Target Bonus described above), multiplied by
75% (to reflect the pro rata portion of the bonus for the last three quarters of
the year). For future annual performance periods during your employment, you
will be entitled to a Target Bonus equal to $425,000 under the Incentive Plan,
unless you are otherwise notified by the Committee. The actual incentive bonus
payable to you in future years shall be an amount ranging from 0% to 200% of the
Target Bonus, contingent on the achievement of the performance goals established
by the Committee. Your bonus is subject to the terms and conditions of the
Incentive Plan. The Prior Bonus Program will have no applicability after 2016.
3.    Restricted Stock Units. On March 4, 2016 (the “Grant Date”), and in
anticipation of you succeeding to the position of Chief Financial Officer on
April 1, 2016, you were granted restricted stock units under the Meritage Homes
Corporation Amended and Restated 2016 Stock Incentive Plan (including any
successor plan, the “Stock Plan”) giving you the right to receive shares of
common stock of the Company (“Shares”) with a fair market value on the Grant
Date, based on the closing price of the Company’s stock on such date, of
$318,750 which was calculated to equal 75% of the Base Salary for your new
position ($425,000 x .75= $318,750). Based on the Company’s $34.39 share price
at the closing of the NYSE on the Grant Date, this grant of restricted stock
units translated to a grant that will upon vesting entitle you to 9,269 Shares.
Neither the $318,750 award amount nor the 9,269 number of Shares were pro-rated
to reflect the fact that you will hold the CFO positon for only three-fourths of
2016 but rather reflect a full grant as if you held the positon of CFO since
January 1, 2016; and accordingly you were not granted any restricted shares in
2016 with respect to your positon as Chief Accounting Officer. These restricted
stock units will become fully vested on the third anniversary of the Grant Date
on March 4, 2018. For years after 2016, and subject to the approval of the
Committee, you will also be entitled to a grant of restricted stock units under
the Stock Plan giving you the right to receive Shares with a fair market value
of $318,750 on the applicable date of grant, based on the closing price of the
Company’s stock on such date. The restricted stock units are subject to the
terms and conditions of the applicable award agreement(s) and the Stock Plan,
including any limits on the maximum number of Shares in any year. The restricted
stock units shall vest on the third anniversary of the date of the applicable
grant.
4.    Performance Share Award. On the Grant Date, and in anticipation of you
succeeding to the positon of CFO on April 1, 2016, you were also granted a
Performance Share Award pursuant to the Stock Plan for the performance period
beginning on January 1, 2016 and ending on December 31, 2018 (the “Initial
Performance Period”). Your target number of Shares for the Initial Performance
Period is the number of Performance Shares equal to $318,750 divided by the fair
market value of one share




--------------------------------------------------------------------------------




of stock as of the Grant Date. Based on the Company’s share price of $34.39 at
the closing of the NYSE on the Grant Date, this grant of Performance Shares for
the Initial Performance Period translated to a target of 9,269 Shares ($318,750
/ $34.39 = 9,269). Neither the $318,750 Performance Share award amount nor the
target number of Performance Shares related thereto were prorated to reflect
your holding of the CFO positon for only three-fourths of 2016 but rather
reflect a full grant as if you held the position of CFO since January 1, 2016.
The actual number of Performance Shares payable, if any, shall be an amount
ranging from 0% to 150% of such target number of Performance Shares, contingent
upon the achievement of the performance goals established by the Committee. For
future performance periods, and based on the approval of the Committee, you will
be entitled to a grant of a target number of Performance Shares with a fair
market value on the date of grant, based on the closing price of the Company’s
stock on such date, of $318,750. The actual number of Performance Shares
payable, if any, shall be an amount ranging from 0% to 150% of such target
number of Performance Shares, contingent upon the achievement of the performance
goals established by the Committee for such performance period. The Performance
Share Award is subject to the terms and conditions of the applicable award
agreement(s) and the Stock Plan, including any limits on the maximum number of
Performance Shares in any year. The Performance Award(s) will, subject to
achievement of the applicable performance goals, fully vest on the third year
anniversary of the date of the applicable grant.
5.    Life Insurance and Disability Benefits. The Company shall provide you with
term life insurance in the amount of $3,000,000 (or at the Company’s option,
reimbursement of premiums paid by you for such policy up to a maximum annual
premium reimbursement of $10,000). The Company will also provide you with
disability insurance with monthly benefits of $20,000 in the event of your total
disability (or reimburse premiums paid by you for such policy). Taxes related to
any payments for life insurance and disability insurance are your responsibility
and, accordingly, the Company will withhold taxes applicable to such payments.
6.    Other Benefit Plans. You will be entitled to participate in all of the
retirement, medical, and other benefit programs available to senior executive
officers of the Company, although your benefit program does not include an
automobile allowance.
7.    Terms of Employment. Your employment with the Company will be for no
specific period of time. Rather, your employment will be at-will, meaning that
you or the Company may terminate the employment relationship at any time, with
or without Cause (as defined below), and with or without notice and for any
reason or no particular reason. Although your compensation and benefits may
change from time to time, the at-will nature of your employment may only be
changed by an express written agreement signed by an authorized officer of the
Company.
8.    Termination by the Company without Cause. If the Company terminates your
employment without “Cause” then:
(a)    the Company shall within 15 days after termination, or such shorter
period as may be required by applicable law, pay your Base Salary through the
date of termination and any accrued but unused paid time off amounts; and
(b)    the Company will pay you an amount equal to the sum of: (1) your annual
Base Salary on the date of termination, (2) the higher of (x) the average annual
cash incentive bonus (under the Incentive Plan and/or as applicable, Prior Bonus
Program for a termination without Cause in 2016 or 2017) paid to you for the two
years prior to your termination of employment or (y) the annual cash incentive
bonus (under the Incentive Plan and/or as applicable, Prior Bonus Program for a
termination without Cause in 2016 or 2017) paid to you for the year preceding
the date of termination, and (3) 150% of the monthly COBRA premium payable for
the coverage in effect on the date of your termination, and, if applicable, your
dependents under the Company’s group health plan, multiplied by 18. For the
avoidance of doubt, you will be entitled to the payment set forth in the prior
sentence if your employment is terminated without Cause at any time including,
but not limited to, in contemplation of or as a result of a Change of Control of
the Company. In no event, however, will the amount due pursuant to this
paragraph (b) exceed $2 million. The amount due pursuant to this paragraph (b)
shall be paid in a lump sum payment within 60 days following your termination of
employment, provided you have signed and not revoked the release as described
below. If the 60 day period spans two calendar years, the payment of this amount
will be made in the second calendar year.
(c)    Notwithstanding anything to the contrary herein, no payments will be made
pursuant to paragraph 8(b) unless you execute (and do not revoke) a customary
legal release, in form reasonably acceptable to the Company, in which you
release the Company, affiliates, directors, officers, employees, agents and
others affiliated with the Company from any and all claims, including claims
relating to your employment with the Company and the termination of your
employment. The release shall be provided to you within 5 days following your
termination of employment. The release must be executed and returned to the
Company within the 21 or 45 day (as applicable) period described in the release
and it must not be revoked by you within the 7-day revocation period described
in the release.




--------------------------------------------------------------------------------




(d)    For purposes of this Agreement, the term “Cause” will exist if you
(a) have engaged in malfeasance, willful or gross misconduct, or willful
dishonesty that materially harms the Company or its stockholders, (b) are
convicted of a felony that is materially detrimental to the Company or its
stockholders, (c) are convicted of or enters a plea of nolo contendere to a
felony that materially damages the Company’s financial condition or reputation
or to a crime involving fraud; (d) are in material violation of any Company
policy including, without limitation, the Company’s ethics/policy code,
including breach of duty of loyalty in connection with the Company’s business;
(e) willfully fail to perform duties of your position after notice by the Board
and an opportunity to cure; (f) impede, interfere or fail to reasonably
cooperate with an investigation authorized by the Board or fail to follow a
legal and proper Board directive; or (g) the Company is required to prepare an
accounting restatement due to material noncompliance of the Company, as a result
of your willful misconduct or gross negligence, with any financial reporting
requirements under applicable laws, regulations or exchange requirements.
For purposes of this Agreement, the term “Change of Control” shall mean and
include the following transactions or situations: (a) The acquisition of
beneficial ownership, directly or indirectly, of securities having 35% or more
of the combined voting power of the Company then outstanding securities by any
“Unrelated Person” or “Unrelated Persons” acting in concert with one another.
For purposes of this Section, the term “Person” shall mean and include any
individual, partnership, joint venture, association, trust, corporation, or
other entity (including a “group” as referred to in Section 13(d)(3) of the
Securities Exchange Act of 1934 (the “Act”)). For purposes of this Section, the
term “Unrelated Person” shall mean and include any Person other than the
Company, or an employee benefit plan of the Company, or any officer, director,
or 10% or more shareholder of the Company as of the date of this Agreement; (b)
a sale, transfer, or other disposition through a single transaction or a series
of transactions of all or substantially all of the assets of the Company to an
Unrelated Person or Unrelated Persons acting in concert with one another; (c)
any consolidation or merger of the Company with or into an Unrelated Person,
unless immediately after the consolidation or merger the holders of the common
stock of the Company immediately prior to the consolidation or merger are the
Beneficial Owners of securities of the surviving corporation representing at
least 50% of the combined voting power of the surviving corporation’s then
outstanding securities; and (d) a change during any period of two consecutive
years of a majority of the members of the Board of Directors of Meritage for any
reason, unless the election, or the nomination for election by the Company’s
shareholders, of each director was approved by the voter of a majority of the
directors then still in office who were directors at the beginning of the
period.
9.    Restrictive Covenant. In consideration of the agreements, payments and
benefits provided for in this letter, including, but not limited to, the
termination benefits set forth in Section 8, you covenant and agree that for a
period of two years from the date your employment terminates with respect to the
restrictions in (a)and (b) below and for a period of six months from the date
your employment terminates with respect to the restriction in (c) below, you
will not, directly or indirectly, either as an executive, partner, owner,
lender, director, advisor or consultant or in any other capacity or through any
entity:
(a)    Directly or indirectly, hire or solicit for employment for any other
business entity (other than the Company) any person who is, or within the six
month period preceding the date of such activity was, an employee of or
consultant to the Company (other than as a result of a general solicitation for
employment);
(b)    Solicit any customer or supplier of the Company (including lot developers
and land bankers) for a production homebuilding business or otherwise attempt to
induce any such customer or supplier to discontinue or materially modify its
relationship with the Company; or
(c)    Serve as Chief Financial Officer or any equivalent positon for any
publicly traded homebuilding company or for any private homebuilding company
with revenues greater than $250 million.
Notwithstanding the foregoing, if your employment is terminated without Cause
within two years following a Change of Control of the Company, the restrictive
period relating to clause (c) will be one year. The covenants set forth in this
Section 9 shall begin as of the date you accept this letter agreement and will
survive your termination of employment. You further agree that the period of
time in which this Section 9 is in effect shall be extended for a period equal
to the duration of any breach by you of this Section 9.
By signing below you represent to the Company that you are willing and able to
engage in businesses that are not competing businesses hereunder and that
enforcement of the restrictions set forth in this Section 9 would not be unduly
burdensome to you. You hereby agree that the period of time provided for in this
Section 9 and other provisions and restrictions set forth herein are reasonable
and necessary to protect the Company and its successors and assigns in the use
and employment of the goodwill of the business conducted by you. You agree that,
if you in any material respect violate the terms of this Section 9 or Section 10
below, the Company shall not be obliged to pay any remaining payments or
benefits specified in Section 8, provided that the Company must first provide
you with written notice of such violation and the opportunity to provide within
thirty (30) days any information showing that you have not in any material
respect breached such letter agreement. You further agree that damages cannot
adequately




--------------------------------------------------------------------------------




compensate the Company in the event of a violation of this Section 9 and that,
if such violation should occur, injunctive relief shall be essential for the
protection of the Company and its successors and assigns. Accordingly, you
hereby covenant and agree that, in the event any of the provisions of this
Section 9 shall be violated or breached, the Company shall be entitled to obtain
injunctive relief against the party or parties violating such covenants without
bond but upon due notice, in addition to such further or other relief as may be
available at equity or law. An injunction by the Company shall not be considered
an election of remedies or a waiver of any right to assert any other remedies
which the Company has at law or in equity. No waiver of any breach or violation
hereof shall be implied from forbearance or failure by the Company to take
action thereof. The prevailing party in any litigation, arbitration or similar
dispute resolution proceeding to enforce this provision will recover any and all
reasonable costs and expenses, including attorneys’ fees.
10.    Non-Disclosure of Confidential Information.
(a)    It is understood that in the course of your employment with Company, you
will become acquainted with Company Confidential Information (as defined below).
By signing below, you acknowledge that you recognize that Company Confidential
Information has been developed or acquired at great expense, is proprietary to
the Company, and is and shall remain the exclusive property of the Company.
Accordingly, you agree that except as otherwise ordered in a legal or regulatory
proceeding, you will not, disclose to others, copy, make any use of, or remove
from Company’s premises any Company Confidential Information, except as your
duties may specifically require, without the express written consent of the
Company, during your employment with the Company and thereafter until such time
as Company Confidential Information becomes generally known, or readily
ascertainable by proper or legal means by persons unrelated to the Company.


(b)    Upon any termination of your employment, you shall promptly deliver to
the Company the originals and all copies of any and all materials, documents,
notes, manuals, or lists containing or embodying Company Confidential
Information, or relating directly or indirectly to the business of the Company,
in your possession or control.


(c)    You agree that the period of time provided for in this Section 10 and
other provisions and restrictions set forth herein are reasonable and necessary
to protect the Company and its successors and assigns in the use and employment
of the goodwill of the business conducted by you. You further agree that damages
cannot adequately compensate the Company in the event of a violation of this
Section 10 and that, if such violation should occur, injunctive relief shall be
essential for the protection of the Company and its successors and assigns.
Accordingly you hereby covenant and agree that, in the event any of the
provisions of this Section 10 shall be violated or breached, the Company shall
be entitled to obtain injunctive relief against the party or parties violating
such covenants, without bond but upon due notice, in addition to such further or
other relief as may be available at equity or law. Obtainment of such an
injunction by the Company shall not be considered an election of remedies or a
waiver of any right to assert any other remedies which the Company has at law or
in equity. No waiver of any breach or violation hereof shall be implied from
forbearance or failure by the Company to take action thereof. The prevailing
party in any litigation, arbitration or similar dispute resolution proceeding to
enforce this provision will recover any and all reasonable costs and expenses,
including attorneys’ fees.


(d)    “Company Confidential Information” shall mean confidential, proprietary
information or trade secrets of Company and its subsidiaries and affiliates
including without limitation the following: (1) customer lists and customer
information as compiled by Company; (2) the Company’s internal practices and
procedures; (3) the Company’s financial condition and financial results of
operation; (4) supply of materials information, including sources and costs,
designs, information on land and lot inventories, and current and prospective
projects; (5) strategic planning, manufacturing, engineering, purchasing,
finance, marketing, promotion, distribution, and selling activities; (6) all
other information which you have a reasonable basis to consider confidential or
which is treated by Company as confidential; and (7) all information having
independent economic value to Company that is not generally known to, and not
readily ascertainable by proper or legal means by, persons who can obtain
economic value from its disclosure or use. Notwithstanding the foregoing
provisions, the following shall not be considered “Company Confidential
Information”: (i) your general skills as an experienced real estate and
homebuilding financial and accounting senior management level employee; (ii)
information generally known by senior management executives within the
homebuilding and/or land development industry; (iii) persons, entities, contacts
or relationships of yours that are also generally known in the industry; and
(iv) information which becomes available on a non-confidential basis from a
source other than you which source is not prohibited from disclosing such
confidential information by legal, contractual or other obligation.


11.    Compliance with Code Section 409A. This offer letter is intended to
comply with Section 409A of the Internal Revenue Code (“Section 409A”) or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this offer letter, payments
provided under this offer letter may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this offer letter that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. Any payments
to be made under this offer letter




--------------------------------------------------------------------------------




upon a termination of employment shall only be made upon a “separation from
service” under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this offer letter
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by you on account of non-compliance with Section 409A.
Notwithstanding any other provision of this offer letter, if any payment or
benefit provided to you in connection with termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and you are determined to be a “specified employee” as defined
in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be paid
until the first payroll date to occur following the six-month anniversary of
your termination date (the “Specified Employee Payment Date”) or, if earlier, on
the date of your death. The aggregate of any payments that would otherwise have
been paid before the Specified Employee Payment Date shall be paid to you in a
lump sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.
12.    Clawback. Any amounts payable hereunder are subject to any law,
regulation, and exchange listings standards requiring the clawback or recovery
of amounts that were paid to you. The Company will make any determination for
clawback or recovery in its sole discretion and in accordance with any
applicable law, regulation, and/or exchange listing standard.
13.    Directors and Officers Liability Insurance; Indemnification. In the event
your employment is terminated, (1) you shall remain covered under the directors
and officers liability insurance maintained by the Company in commercially
reasonable amounts (as determined by the Board) to the same extent as executives
of the Company; and (2) you shall remain eligible for indemnification by the
Company to the extent provided for in the Company by-laws in effect from time to
time, provided that such indemnification shall not be less favorable than the
indemnification provided for in the Company’s by-laws in effect as of March 31,
2016.
14.    Acknowledgment. You acknowledge that (1) the terms of your offer letter
are intentionally different from the employment agreements entered into with
other named executive officers of the Company, and (2) the terms of employment
with the other named executive officers of the Company are not applicable to
your employment with the Company. You agree that the terms in this offer letter
are the only terms applicable to your employment with the Company. You further
acknowledge that you have carefully reviewed and understand the terms of this
offer letter and have consulted with an attorney regarding the terms of this
offer letter.
15.    Governing Law. This offer letter shall be governed by the laws of
Arizona, without regard to conflict of law principles.
We look forward to your continued employment with the Company.
Very truly yours,
/s/ Steve Hilton
Steve Hilton
Chief Executive Officer
Above terms accepted and agreed to:
                                            
MERITAGE HOMES CORPORATION
 
 
 
 
 
 
/s/
Hilla Sferruzza
 
3-31-16
By:
Hilla Sferruzza
 
Date
 
 
 
 



